—In an action, inter alia, to rescind the parties’ stipulation of settlement, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated September 14, 1998, as granted that branch of the defendant’s motion which was for summary judgment dismissing the first cause of action of the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff contends that the parties’ stipulation of settlement should be rescinded because, inter alia, he was not competent to enter into the agreement and was not adequately represented by counsel. We disagree.
Stipulations of settlement are favored by the courts and will not be set aside in the absence of fraud, overreaching, mistake, or duress (see, Enright v Vasile, 205 AD2d 732, 733). Here, the plaintiff failed to establish any ground to rescind the parties’ stipulation of settlement (see, Roth v Evangelista, 248 AD2d 369; Morris v Morris, 205 AD2d 914, 915). Mangano, P. J., Thompson, Altman and Luciano, JJ., concur.